UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended September 30, 2015 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Exchange Act. For the transition period from to . Commission File Number: 000-52991 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0814124 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 9171 Towne Centre Drive, Suite 440, San Diego, CA (Address of Principal Executive Offices) (Zip Code) 858-964-5123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Outstanding Shares As of November 16, 2015, the registrant had46,241,230 shares of common stock outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 1 . Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at September 30, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations (Unaudited) for the Nine and Three Months Ended September 30, 2015 and 2014 2 Condensed Consolidated Statements of Stockholders' Equity (Deficiency) (Unaudited) for the Period Beginning December 31, 2014 and Ending September 30, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II—OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 Index to Exhibits 36 -i- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets September 30, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses Deferred financing costs, net - Inventory Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Security deposits Goodwill Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Accrued interest payable Derivative liabilities - Short-term loans, credit cards payable and other - Warrant liability - Notes payable, net of debt discount of $0 in 2015 and $55,982 in 2014 Note payable, related party Debentures - current portion - Total Current Liabilities NON-CURRENT LIABILITIES Accrued compensation – less short-term portion Notes payable, net of debt discount of $67,726 in 2014 - Debentures, net of debt discount of $1,277,700 in 2015 - less current portion - Debentures - related parties, net of debt discount of $34,014 and $76,492 in 2015 and 2014 Contingent consideration Total Non-Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock: 150,000,000 shares authorized, at $0.001 par value, 46,241,230 and 27,112,263 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficiency) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ See accompanying notes to these condensed consolidated financial statements. -1- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, NET REVENUES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Research and development - - General and administrative Total Operating Expenses LOSS FROM OPERATIONS (2,763,930 ) (2,849,240 ) (653,836 ) (621,048 ) Interest expense (744,726 ) (395,603 ) (473,360 ) (98,766 ) Loss on extinguishment of debt (32,500 ) (406,833 ) - (406,833 ) Change in fair value of derivative liability - - NET LOSS $ ) $ ) $ ) $ ) BASIC LOSS AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING –BASIC AND DILUTED See accompanying notes to these condensed consolidated financial statements. -2- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Stockholders' Equity (Deficiency) (Unaudited) For the Period Beginning December 31, 2013 and Ending September 30, 2015 Common Stock Additional Paid-in Accumulated Total Stockholders' Equity (Shares) (Amount) Capital (Deficit) (Deficiency) Balances at December 31, 2014 $ $ $ ) $ ) Common stock and options issued for services - Common stock and RSUs issued for board compensation - - - Common stock issued for product acquisition - Stock based compensation expense - - - Common stock issued upon conversion of convertible debt - Common stock issued for RSU conversion (500 ) - - CRI license transaction share return (200,000 ) ) (37,800 ) - (38,000 ) Semprae merger transactionshare return (386,075 ) (386 ) (115,437 ) - (115,823 ) Fair value of beneficial conversion online of credit - - - Shares issued for extension ofFebruary 2014 convertible debentures - Shares issued for extension ofJanuary 2015 convertible debentures - Shares issued in connection with3rd quarter financing - Fair value of warrants issued in connection with3rd quarter financing - - - Fair Value of warrants issued to placement agentsin connectionwith 3rd quarter financing - - - Net loss for nine months endedSeptember 30, 2015 - - - ) ) Balances at September 30, 2015 $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements. -3- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES NET LOSS $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Stock based compensation Common stock, stock units and stock options issued for servicesand board compensation Change in fair value of derivative liability (316,378 ) - Amortization of deferred financing costs - Loss on extinguishment of debt Stock issued for interest on debt amendment - Gain on return of shares issued in Semprae merger (115,822 ) - Excess of fair value of debentures over proceeds on new financing Amortization of debt discount Amortization of intangibles Changes in operating assets and liabilities, net of acquisition amounts Accounts receivable (211,679 ) Prepaid expenses (6,522 ) Deposits - Inventory (45,245 ) (52,152 ) Accounts payable and accrued expenses Accrued interest payable Short-term loans, credit cards and other current liabilities - Deferred revenue (17,470 ) (50,349 ) Net Cash Used in Operating Activities (786,012 ) (894,912 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (9,540 ) - Intangible assets (3,276 ) - Net Cash Used in Investing Activities (12,816 ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible debenture - related party Proceeds from convertible debentures Fees paid in connection with issuance of convertible debentures (82,500 ) - Proceeds from short-term loans - Payments on short-term loans (23,811 ) - Proceeds from notes payable Payments on notes payable (402,933 ) - Proceeds from notes payable - related party Payments on notes payable - related party (105,000 ) - Net Cash Provided by Financing Activities NET CHANGE IN CASH (26,513 ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION - FAIR VALUE OF: Common stock issued for conversion of debt $ $ Common stock issued and issuable for acquisition $ $
